NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTIAGO CLAUDIO-GUADARRAMA,                    No.    17-70007
AKA Tomas Claudia, AKA Tomas Claudio,
                                                Agency No. A095-807-985
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Santiago Claudio-Guadarrama, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      In his opening brief, Claudio-Guadarrama does not contend that the BIA

erred in its determination that he waived any challenge to the IJ’s determination of

ineligibility for asylum and denial of CAT relief. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      Substantial evidence supports the agency’s determination that Claudio-

Guadarrama failed to demonstrate that the harm he experienced, or fears he will

experience, was or would be on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      The agency did not err in determining that Claudio-Guadarrama’s proposed

particular social group, “returning Mexicans from the United States perceived to



                                          2                                   17-70007
have money,” was not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (“The applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (citation

omitted)); see also Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019)

(individuals “returning to Mexico [from] the United States [who] are believed to be

wealthy” does not constitute a particular social group (alterations in original));

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (“returning

Mexicans from the United States” does not constitute a particular social group).

Thus, Claudio-Guadarrama’s withholding of removal claim fails.

      We lack jurisdiction to consider any new proposed particular social groups

because Claudio-Guadarrama failed to raise them to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     17-70007